This appeal is from a decree granting the husband a divorce on the ground of desertion by the wife and awarding fifty dollars a month alimony to the wife. There is evidence legally sufficient to sustain the decree of divorce and it does not appear on cross assignments of error that the decree allowing alimony is not justified by an equitable consideration of the whole record, therefore the decree is affirmed as an entirety. *Page 61 
Affirmed.
WHITFIELD, ELLIS and BUFORD, J. J., concur.
DAVIS, C. J. — dissents.
BROWN, J., concurs in part and dissents in part.
TERRELL, J., not participating.